

Exhibit 10.7
AMENDMENT NUMBER TWO
TO THE
L3HARRIS RETIREMENT SAVINGS PLAN


WHEREAS, L3Harris Technologies, Inc., a Delaware corporation (“L3Harris”),
heretofore has adopted and maintains the L3Harris Retirement Savings Plan, as
amended and restated effective January 1, 2020 (the "Plan");


WHEREAS, pursuant to Section 17.1 of the Plan, the Employee Benefits Committee
(the “Committee”) of L3Harris has the authority to amend the Plan;


WHEREAS, pursuant to Section 13.3 of the Plan, the Committee has delegated
certain of such amendment authority to L3Harris’s head of global benefits
(currently, the Senior Director, Global Benefits) (the “Head of Global
Benefits”); and


WHEREAS, the Head of Global Benefits desires to amend the Plan to provide that a
participant’s account shall be fully vested and nonforfeitable upon the
participant’s attainment of age 55 during employment with L3Harris and its
subsidiaries.


NOW, THEREFORE, BE IT RESOLVED, that effective March 1, 2020, the Plan hereby is
amended as follows:


1.
Article 8 hereby is amended to add the following new Section 8.8 thereto:



Section 8.8. Accelerated Vesting during Employment. A Participant’s entire
Account shall become fully vested and nonforfeitable on the date that the
Participant attains age 55 if the Participant is employed by an Employer or
Affiliate on such date. In addition, a Participant who commences employment with
the Employers and Affiliates after attainment of age 55 shall be fully vested in
his or her entire Account.


2.    Schedule A hereby is amended to delete in its entirety the last sentence
of the first paragraph of Section 11(d) thereof.


APPROVED by the HEAD OF GLOBAL BENEFITS on this 28th day of February, 2020.


/s/ Allison Oncel         
Allison Oncel
Senior Director, Global Benefits





